PER CURIAM.
Under General Order No. 22 (18 Sup. Ct. vii) the duty of the referee is to receive the evidence which is offered, to note objections, and to record the evidence; and, if either party persists in offering incompetent or irrelevant matter in evidence, the other party has a remedy, because the rule provides that “the court shall have power to deal with the costs of incompetent, immaterial, or irrelevant depositions, or parts of them, as may be just.” The equity practice is to be followed by referees. The order directs him to proceed as referee. The referee must take all the evidence and note objections.
The order is affirmed under General Order No. 22, but without costs.